UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ALEXANDER OTIS MATTHEWS, )
)
Plaintiff, )
) Case: 1:15-cv—O2084 Jury Demand
V_ ) Assigned To : Unassigned
) Assign. Date: 12/2/2015
ELIZABETH A. HERMAN, ) Description: Pro Se Gen. Civil (F Deck)
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff‘s application to proceed in forma pauperis and
his pro se civil complaint. The application will be granted, and the complaint will be dismissed

with prejudice.

Plaintiff brings this civil rights action against Elizabeth A. Herman, Deputy Bar Counsel,
Comp]. 11 3, in both her individual and ofﬁcial capacities, id. 11 4, based on her alleged refusal to
address some — but not all — of his complaints against Michael Richard Pauze, id. 1] 7, the
Assistant United States Attorney who prosecuted plaintiffs criminal case in the United States
District Court for the District of Maryland prior to its transfer to the United States District Court
for the Eastern District of Virginia, id. 1] 8. Generally, plaintiff asserts that Pauze was aware of
and failed to disclose a conﬂict of interest, i. e., that plaintiff‘s defense counsel also had
represented the prosecution’s chief witness at plaintiff” s bail revocation hearing. See id. 1111 9-14.
He does not “challenge the defendant’s ruling dismissing that claim,” id. 11 17, but he faults the
defendant for not pursuing his other complaints against Pauze, see id. W 18-20, 23-28. Plaintiff

demands declaratory and injunctive relief. Id. 1] 32.

“The Ofﬁce of Bar Counsel (‘Bar Counsel’) performs the prosecutorial function of the
attorney disciplinary system” in the District of Columbia. Thomas v. Knight, 257 F. Supp. 2d 86,
89 (D.D.C. 2003), aﬂ’d, No. 03—7041, 2003 WL 22239653 (DC. Cir. Sept. 24, 2003). Bar
Counsel, his assistants and employees are absolutely immune from suit “for conduct based on the
exercise of their ofﬁcial duties.” Id. at 94 (citing D.C. Bar Rule XI, § 19(a)). Defendant’s
alleged conduct necessarily falls within the scope of her ofﬁcial duties and, therefore, she is
absolutely immune from suit.1 See Nwachukwu v. Rooney, 362 F. Supp. 2d 183, 192-93 (D.D.C.
2005). Accordingly, the Court will dismiss the complaint in its entirety. See id. at 192; see also
Jones v. Louisiana State Bar Ass ’n, 738 F. Supp. 2d 74, 81 (D.D.C. 2010) (dismissing claims

against D.C. Bar).

An Order consistent with this Memorandum Opinion is issued separately.

DATE: 707/102an 516/701 5  7%,
Unit t

ates District Judge

 

' Nothing in plaintiff‘s complaint supports the assertion that defendant acted in any capacity other than her ofﬁcial
capacity.